-Appeal by the Industrial Commissioner from a decision of the Unemployment Insurance Appeal Board which affirmed a decision of the Unemployment Insurance Referee which held that claimant did not refuse to accept an offer of employment without good cause, and overruled an initial determination of the Acting Industrial Commissioner that claimant was disqualified for unemployment insurance benefits by reaspn of her failure to accept an offer of employment for which she is reasonably fitted by training and experience. The issue here presented is whether there is sufficient evidence in the record to sustain the Board’s finding that claimant refused to accept an offer of employment with good cause. The evidence is insufficient as a matter of law to sustain the Board’s finding and the decision of the Board should be reversed and the initial determination of the Industrial Commissioner reinstated, with costs to the Industrial Commissioner. Hill, P. J., Bliss, Heffernan and Sehenck, JJ., concur.